                Case 20-10166-JTD             Doc 550        Filed 03/30/20        Page 1 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC, et al.,1                                              Case No. 20-10166 (JTD)

                  Debtors.                                 (Jointly Administered)


             AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              TELEPHONIC HEARING ON MARCH 30, 2020 AT 1:00 P.M. (ET)3

                          **PLEASE NOTE THAT THE HEARING TIME
                       HAS BEEN CHANGED BY THE COURT TO 1:00 P.M.**

RESOLVED/CONTINUED MATTERS

1.       Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
         Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 12; Filed:
         1/27/2020]

         Objection Deadline:                February 19, 2020 at 4:00 p.m. (extended for certain
                                            parties)

         Related Document(s):

                  a)      Interim Order Authorizing the Debtors to Use Cash Collateral                      of the
                          Prepetition Secured Lender, (II) Granting Adequate Protection                     to the
                          Prepetition Secured Lender, (III) Prescribing Form and Manner of                  Notice
                          of and Scheduling Final Hearing, and (IV) Granting Related                        Relief
                          [Docket No. 50; Entered: 1/28/2020]

1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), Sinoc, Inc. (0723), Lucky’s Farmers Market of Ellisville, LLC
(2875), and Lucky’s Farmers Market of Lexington, KY, LLC (3446).
2
  Amended items appear bold.
3
  This hearing will be held telephonically before the Honorable John T. Dorsey. Parties wishing to participate in the
hearing must make arrangements through CourtCall (866-582-6878) in advance of the hearing.



72927660.1
               Case 20-10166-JTD        Doc 550      Filed 03/30/20   Page 2 of 24




                   b)   Second Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and
                        507, Fed. R. Bankr. P. 2002, 4001 and 9014, and Del. Bankr. L.R. 4001-2
                        (I) Authorizing the Debtors to Use Cash Collateral of the Prepetition
                        Secured Lender, (II) Granting Adequate Protection to the Prepetition
                        Secured Lender, (III) Prescribing Form and Manner of Notice of and
                        Scheduling Final Hearing, and (IV) Granting Related Relief [Docket No.
                        297; Entered: 2/27/2020]

         Response(s) Received:        Informal comments from several landlords, PACA
                                      Claimants and the Official Committee of Unsecured
                                      Creditors

         Status:        The final hearing on this matter has been continued to the next omnibus
                        hearing scheduled for April 14, 2020 at 10:00 a.m.

2.       Motion of Debtors for Entry of an Order (I) Establishing Bar Dates for Filing Proofs of
         Claim, Including Section 503(b)(9) Claims and (II) Approving the Form and Manner of
         Notice Thereof [Docket No. 368; Filed: 3/9/2020]

         Objection Deadline:          March 23, 2020 at 4:00 p.m.

         Related Document(s):

                   a)   Certificate of No Objection Regarding Motion of Debtors for Entry of an
                        Order (I) Establishing Bar Dates for Filing Proofs of Claim, Including
                        Section 503(b)(9) Claims and (II) Approving the Form and Manner of
                        Notice Thereof [Docket No. 505; Filed: 3/25/2020]

                   b)   Order (I) Establishing Bar Dates for Filing Proofs of Claim, Including
                        Section 503(b)(9) Claims and (II) Approving the Form and Manner of
                        Notice Thereof [Docket No. 507; Entered: 3/25/2020]

         Response(s) Received:        None.

         Status:        An order has been entered. No hearing is necessary.

MATTERS GOING FORWARD

3.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (Publix Super Markets, Inc.) [Docket No. 63; Filed: 1/30/2020]


                                                 2
72927660.1
              Case 20-10166-JTD       Doc 550      Filed 03/30/20   Page 3 of 24




         Cure Objection Deadline:    March 18, 2020 at 4:00 p.m.
                                     March 23, 2020 at 4:00 p.m. (Supplemental Notice)

         Sale Objection Deadline:    March 24, 2020 at 4:00 p.m.

         Related Document(s):

                a)     Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                       Motions [Docket No. 75; Filed: 1/31/2020]

                b)     Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                       Procedures Motions [Docket No. 101; Filed: 2/4/2020]

                c)     Second Amended Declaration of Scott Moses in Support of the Debtors'
                       Bidding Procedures Motions [Docket No. 188; Filed: 2/13/2020]

                d)     Order (I) Approving Bid Procedures in Connection with the Potential Sale
                       of Certain of the Debtors' Assets, (II) Scheduling an Auction and Sale
                       Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                       Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (V)
                       Approving Bid Protections, (VI) Approving Procedures for the
                       Assumption and Assignment of Contracts and Leases, and (VII) Granting
                       Related Relief (Publix Super Markets, Inc.) [Docket No. 282; Entered:
                       2/26/2020]

                e)     Notice of Bid Procedures, Auction, Hearing and Deadlines Relating to the
                       Sale of Certain of the Assets of the Debtors (Publix Super Markets, Inc.)
                       [Docket No. 301; Filed: 2/28/2020]

                f)     Notice of Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                       (Publix Super Markets, Inc.) [Docket No. 312; Filed: 2/28/2020]

                g)     Certificate of Publication re: Notice of Bid Procedures [Docket No. 372;
                       Filed: 3/9/2020]

                h)     Supplemental Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to a Stalking Horse Purchaser or Such Other Successful
                       Bidder at Auction [Docket No. 401; Filed: 3/11/2020]

                i)     Notice of Designation of Stalking Horse Purchaser as Successful
                       Bidder [Docket No. 516; Filed: 3/27/2020]

                j)     Declaration of Scott Moses in Support of the Debtors' Sale Motions
                       [Docket No. 534; Filed: 3/29/2020]


                                               3
72927660.1
               Case 20-10166-JTD        Doc 550      Filed 03/30/20    Page 4 of 24




                   k)   Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                        Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                        Encumbrances, and Interests, (II) Authorizing the Assumption and
                        Assignment of Contracts and Leases, and (III) Granting Related
                        Relief (Publix Super Markets, Inc.) [Docket No. 539; Filed: 3/29/2020]

         Sale/Cure Objection(s) Received:

                   a)   Omnibus Limited Objection of Scott Randolph, Orange County, Florida
                        Tax Collector to Debtors' Pending Motions for Sale of Property Free and
                        Clear of Liens Under Section 363(f) to Respective Stalking Horse Bidders
                        Publix Super Markets, Inc. [Dkt No. 63], Aldi, Inc. [Dkt No. 71], and
                        Seabra Foods XIV, Inc. [Dkt No. 72] [Docket No. 413; Filed: 3/13/2020]

                   b)   Objection of Benderson Development Company, LLC, DDRTC Cypress
                        Trace LLC, Regency Centers, L.P., Site Centers Corp., and TLM Realty
                        Corp. to Debtors’ Proposed Cure Amounts for Certain Unexpired Leases
                        of Nonresidential Real Property [Docket No. 453; Filed: 3/18/2020]

                   c)   Limited Objection of Samson Merger Sub, LLC to the Debtors' Proposed
                        Sale of Clermont Store and Proposed Assignment of Lease for Clermont
                        Store to Publix Super Markets, Inc. [Docket No. 481; Filed: 3/23/2020]

                   d)   Limited Objection of U.S. Bank to Debtors' Pending Motions for Sale of
                        Property Free and Clear of Liens Under Section 363(f) to Respective
                        Stalking Horse Bidders and Other Qualified Bidders [Docket No. 490;
                        Filed: 3/24/2020]

                   e)   Informal comments from the Office of the United States Trustee

                   f)   Limited Objection of the Official Committee of Unsecured Creditors
                        to the Debtors' Sale of Certain Assets [Docket No. 527; Filed:
                        3/28/2020]

         Status:        This matter will go forward with respect to the sale of the Debtors’ assets.
                        All objections to cure and adequate assurance have been continued to
                        the next omnibus hearing scheduled for April 14, 2020 at 10:00 a.m.

4.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
         (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)
         Granting Related Relief (ALDI INC.) [Docket No. 71; Filed: 1/31/2020]


                                                 4
72927660.1
              Case 20-10166-JTD       Doc 550      Filed 03/30/20   Page 5 of 24




         Cure Objection Deadline:    March 18, 2020 at 4:00 p.m.
                                     March 23, 2020 at 4:00 p.m. (Supplemental Notice)

         Sale Objection Deadline:    March 24, 2020 at 4:00 p.m.

         Related Document(s):

                a)     Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                       Motions [Docket No. 75; Filed: 1/31/2020]

                b)     Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                       Procedures Motions [Docket No. 101; Filed: 2/4/2020]

                c)     Second Amended Declaration of Scott Moses in Support of the Debtors'
                       Bidding Procedures Motions [Docket No. 188; Filed: 2/13/2020]

                d)     Order (I) Approving Bid Procedures in Connection with the Potential Sale
                       of Certain of the Debtors' Assets, (II) Scheduling an Auction and Sale
                       Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                       Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (V)
                       Approving Bid Protections, (VI) Approving Procedures for the
                       Assumption and Assignment of Contracts and Leases, and (VII) Granting
                       Related Relief (ALDI Inc.) [Docket No. 283; Entered: 2/26/2020]

                e)     Notice of Bid Procedures, Auction, Hearing and Deadlines Relating to the
                       Sale of Certain of the Assets of the Debtors (ALDI Inc.) [Docket No. 302;
                       Filed: 2/28/2020]

                f)     Notice to Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                       (ALDI Inc.) [Docket No. 313; Filed: 2/28/2020]

                g)     Certificate of Publication re: Notice of Bid Procedures [Docket No. 372;
                       Filed: 3/9/2020]

                h)     Supplemental Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to a Stalking Horse Purchaser or Such Other Successful
                       Bidder at Auction [Docket No. 401; Filed: 3/11/2020]

                i)     Notice of Successful Bidder [Docket No. 522; Filed: 3/27/2020]

                j)     Declaration of Scott Moses in Support of the Debtors' Sale Motions
                       [Docket No. 534; Filed: 3/29/2020]

                k)     Reply of Debtors to Supplemental Objection of ARC CLORLFL001
                       [Docket No. 535; Filed: 3/29/2020]

                                               5
72927660.1
              Case 20-10166-JTD        Doc 550      Filed 03/30/20   Page 6 of 24




                l)     Motion for Leave to File and Serve a Late Reply in Response to
                       Supplemental Objection of ARC CLORLFL001 [Docket No. 536;
                       Filed: 3/29/2020]

                m)     Omnibus Reply of Debtors to Cure, Assignment, and Sale Objections
                       Related to Debtors' Sale Motions [Docket No. 537; Filed: 3/29/2020]

                n)     Motion for Leave to File and Serve a Late Omnibus Reply of Debtors
                       to Cure, Assignment, and Sale Objections Related to Debtors' Sale
                       Motions [Docket No. 538; Filed: 3/29/2020]

                o)     Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                       Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                       Encumbrances, and Interests, (II) Authorizing the Assumption and
                       Assignment of Contracts and Leases, and (III) Granting Related
                       Relief (ALDI INC.) [Docket No. 540; Filed: 3/29/2020]

         Sale/Cure Objection(s) Received:

                a)     Omnibus Limited Objection of Scott Randolph, Orange County, Florida
                       Tax Collector to Debtors' Pending Motions for Sale of Property Free and
                       Clear of Liens Under Section 363(f) to Respective Stalking Horse Bidders
                       Publix Super Markets, Inc. [Dkt No. 63], Aldi, Inc. [Dkt No. 71], and
                       Seabra Foods XIV, Inc. [Dkt No. 72] [Docket No. 413; Filed: 3/13/2020]

                b)     Limited Objection of U.S. Bank to Notices to Counterparties to Potentially
                       Assumed Executory Contracts and Unexpired Leases Regarding Cure
                       Amounts and Possible Assignment to the Stalking Horse Purchaser or
                       Such Other Successful Bidder at Auction [Docket No. 438; Filed:
                       3/18/2020]

                c)     Objection and Reservation of Rights of Washington Prime Group Inc. to
                       Debtors' Proposed Cure Amounts and Possible Assignment of Unexpired
                       Leases [Docket No. 444; Filed: 3/18/2020]

                d)     Limited Objection of ARC CLORLFL001, LLC, Brixmor Operating
                       Partnership LP, Realty Income Properties 4, LLC, and TLF (ORLANDO),
                       LLC, Series A to Sale Motions And Related Notices to Counterparties to
                       Potentially Assumed Executory Contracts and Unexpired Leases
                       Regarding Cure Amounts [Docket No. 448; Filed: 3/18/2020]

                e)     Objection of Benderson Development Company, LLC, DDRTC Cypress
                       Trace LLC, Regency Centers, L.P., Site Centers Corp., and TLM Realty
                       Corp. to Debtors’ Proposed Cure Amounts for Certain Unexpired Leases
                       of Nonresidential Real Property [Docket No. 453; Filed: 3/18/2020]




                                                6
72927660.1
               Case 20-10166-JTD        Doc 550      Filed 03/30/20    Page 7 of 24




                   f)   Limited Objection of Benderson Development Company, LLC to the
                        Assumption and Assignment of Certain Unexpired Leases of
                        Nonresidential Real Property [Docket No. 494; Filed: 3/24/2020]

                   g)   Supplemental Objection of ARC CLORLFL001 to ALDI Sale Motion and
                        Notice of Potential Assumption and Assignment of Lease (Colonial
                        Landing, Orlando, FL) [Docket No. 496; Filed: 3/24/2020]

                   h)   Informal comments from the Office of the United States Trustee

                   i)   Limited Objection of the Official Committee of Unsecured Creditors
                        to the Debtors' Sale of Certain Assets [Docket No. 527; Filed:
                        3/28/2020]

         Status:        This matter will go forward with respect to the sale of the Debtors’ assets.
                        All objections to cure and adequate assurance have been continued to
                        the next omnibus hearing scheduled for April 14, 2020 at 10:00 a.m.

5.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
         (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)
         Granting Related Relief (Seabra Foods XIV, Inc.) [Docket No. 72; Filed: 1/31/2020]

         Cure Objection Deadline:      March 18, 2020 at 4:00 p.m.
                                       March 23, 2020 at 4:00 p.m. (Supplemental Notice)

         Sale Objection Deadline:      March 24, 2020 at 4:00 p.m.

         Related Document(s):

                   a)   Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                        Motions [Docket No. 75; Filed: 1/31/2020]

                   b)   Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                        Procedures Motions [Docket No. 101; Filed: 2/4/2020]

                   c)   Second Amended Declaration of Scott Moses in Support of the Debtors'
                        Bidding Procedures Motions [Docket No. 188; Filed: 2/13/2020]

                   d)   Order (I) Approving Bid Procedures in Connection with the Potential Sale
                        of Certain of the Debtors' Assets, (II) Scheduling an Auction and Sale
                        Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                        Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (V)

                                                 7
72927660.1
              Case 20-10166-JTD       Doc 550      Filed 03/30/20   Page 8 of 24




                       Approving Bid Protections, (VI) Approving Procedures for the
                       Assumption and Assignment of Contracts and Leases, and (VII) Granting
                       Related Relief (Seabra Foods XIV, Inc.) [Docket No. 285; Entered:
                       2/26/2020]

                e)     Notice of Bid Procedures, Auction, Hearing and Deadlines Relating to the
                       Sale of Certain of the Assets of the Debtors (Seabra Foods XIV, Inc.)
                       [Docket No. 303; Filed: 2/28/2020]

                f)     Notice to Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                       (Seabra Foods XIV, Inc.) [Docket No. 314; Filed: 2/28/2020]

                g)     Certificate of Publication re: Notice of Bid Procedures [Docket No. 372;
                       Filed: 3/9/2020]

                h)     Supplemental Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to a Stalking Horse Purchaser or Such Other Successful
                       Bidder at Auction [Docket No. 401; Filed: 3/11/2020]

                i)     Notice of Designation of Stalking Horse Purchaser as Successful
                       Bidder [Docket No. 517; Filed: 5/27/2020]

                j)     Declaration of Scott Moses in Support of the Debtors' Sale Motions
                       [Docket No. 534; Filed: 3/29/2020]

                k)     Omnibus Reply of Debtors to Cure, Assignment, and Sale Objections
                       Related to Debtors' Sale Motions [Docket No. 537; Filed: 3/29/2020]

                l)     Motion for Leave to File and Serve a Late Omnibus Reply of Debtors
                       to Cure, Assignment, and Sale Objections Related to Debtors' Sale
                       Motions [Docket No. 538; Filed: 3/29/2020]

                m)     Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                       Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                       Encumbrances, and Interests, (II) Authorizing the Assumption and
                       Assignment of Contracts and Leases, and (III) Granting Related
                       Relief (Seabra Foods XIV, Inc.) [Docket No. 541; Filed: 3/29/2020]

         Sale/Cure Objection(s) Received:

                a)     Omnibus Limited Objection of Scott Randolph, Orange County, Florida
                       Tax Collector to Debtors' Pending Motions for Sale of Property Free and
                       Clear of Liens Under Section 363(f) to Respective Stalking Horse Bidders
                       Publix Super Markets, Inc. [Dkt No. 63], Aldi, Inc. [Dkt No. 71], and
                       Seabra Foods XIV, Inc. [Dkt No. 72] [Docket No. 413; Filed: 3/13/2020]

                                               8
72927660.1
               Case 20-10166-JTD        Doc 550      Filed 03/30/20    Page 9 of 24




                   b)   Limited Objection of U.S. Bank to Notices to Counterparties to Potentially
                        Assumed Executory Contracts and Unexpired Leases Regarding Cure
                        Amounts and Possible Assignment to the Stalking Horse Purchaser or
                        Such Other Successful Bidder at Auction [Docket No. 438; Filed:
                        3/18/2020]

                   c)   Limited Objection of ARC CLORLFL001, LLC, Brixmor Operating
                        Partnership LP, Realty Income Properties 4, LLC, and TLF (ORLANDO),
                        LLC, Series A to Sale Motions and Related Notices to Counterparties to
                        Potentially Assumed Executory Contracts and Unexpired Leases
                        Regarding Cure Amounts [Docket No. 448; Filed: 3/18/2020]

                   d)   Objection of Benderson Development Company, LLC, DDRTC Cypress
                        Trace LLC, Regency Centers, L.P., Site Centers Corp., and TLM Realty
                        Corp. to Debtors Proposed Cure Amounts for Certain Unexpired Leases of
                        Nonresidential Real Property [Docket No. 453; Filed: 3/18/2020]
                   e)   Informal comments from the Office of the United States Trustee

                   f)   Limited Objection of the Official Committee of Unsecured Creditors
                        to the Debtors' Sale of Certain Assets [Docket No. 527; Filed:
                        3/28/2020]

         Status:        This matter will go forward with respect to the sale of the Debtors’ assets.
                        All objections to cure and adequate assurance have been continued to
                        the next omnibus hearing scheduled for April 14, 2020 at 10:00 a.m.

6.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (LM Acquisition Co. LLC) [Docket No. 73; Filed: 1/31/2020]

         Cure Objection Deadline:      March 18, 2020 at 4:00 p.m.
                                       March 23, 2020 at 4:00 p.m. (Supplemental Notice)

         Sale Objection Deadline:      March 24, 2020 at 4:00 p.m.

         Related Document(s):

                   a)   Declaration of Scott Moses in Support of the Debtors' Bidding Procedures
                        Motions [Docket No. 75; Filed: 1/31/2020]




                                                 9
72927660.1
             Case 20-10166-JTD     Doc 550       Filed 03/30/20   Page 10 of 24




              b)    Notice of Filing of Amended and Restated Exhibit A to Motion of Debtors
                    for Entry of (I) an Order (A) Approving Bid Procedures in Connection
                    with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling
                    an Auction and Sale Hearing, (C) Approving the Form and Manner of
                    Notice Thereof, (D) Authorizing the Debtors to Enter Into the Stalking
                    Horse Agreement, (E) Approving Bid Protections, (F) Approving
                    Procedures for the Assumption and Assignment of Contracts and Leases,
                    and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale
                    of Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                    Encumbrances, and Interests, (B) Authorizing the Assumption and
                    Assignment of Contracts and Leases, and (C) Granting Related Relief
                    (LM Acquisition Co. LLC) [Docket No. 99; Filed: 2/4/2020]

              c)    Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                    Procedures Motions [Docket No. 101; Filed: 2/4/2020]

              d)    Second Amended Declaration of Scott Moses in Support of the Debtors'
                    Bidding Procedures Motions [Docket No. 188; Filed: 2/13/2020]

              e)    Notice of Filing of Second Amended and Restated Exhibit A to Motion of
                    Debtors for Entry of (I) an Order (A) Approving Bid Procedures in
                    Connection with the Potential Sale of Certain of the Debtors' Assets, (B)
                    Scheduling an Auction and Sale Hearing, (C) Approving the Form and
                    Manner of Notice Thereof, (D) Authorizing the Debtors to Enter Into the
                    Stalking Horse Agreement, (E) Approving Bid Protections, (F) Approving
                    Procedures for the Assumption and Assignment of Contracts and Leases,
                    and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale
                    of Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                    Encumbrances, and Interests, (B) Authorizing the Assumption and
                    Assignment of Contracts and Leases, and (C) Granting Related Relief
                    (LM Acquisition Co. LLC) [Docket No. 280; Filed: 2/26/2020]

              f)    Order (I) Approving Bid Procedures in Connection with the Potential Sale
                    of Certain of the Debtors' Assets, (II) Scheduling an Auction and Sale
                    Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                    Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (V)
                    Approving Bid Protections, (VI) Approving Procedures for the
                    Assumption and Assignment of Contracts and Leases, and (VII) Granting
                    Related Relief (LM Acquisition Co. LLC) [Docket No. 287; Entered:
                    2/26/2020]

              g)    Notice of Bid Procedures, Auction, Hearing and Deadlines Relating to the
                    Sale of Certain of the Assets of the Debtors (LM Acquisition Co. LLC)
                    [Docket No. 304; Filed: 2/28/2020]

              h)    Notice to Counterparties to Potentially Assumed Executory Contracts and
                    Unexpired Leases Regarding Cure Amounts and Possible Assignment to


                                            10
72927660.1
             Case 20-10166-JTD     Doc 550      Filed 03/30/20   Page 11 of 24




                    the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                    (LM Acquisition Co. LLC) [Docket No. 315; Filed: 2/28/2020]

              i)    Certificate of Publication re: Notice of Bid Procedures [Docket No. 372;
                    Filed: 3/9/2020]

              j)    Supplemental Notice to Counterparties to Potentially Assumed Executory
                    Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                    Assignment to a Stalking Horse Purchaser or Such Other Successful
                    Bidder at Auction [Docket No. 401; Filed: 3/11/2020]

              k)    Notice of Successful Bidders [Docket No. 520; Filed: 3/27/2020]

              l)    Declaration of Scott Moses in Support of the Debtors' Sale Motions
                    [Docket No. 534; Filed: 3/29/2020]

              m)    Omnibus Reply of Debtors to Cure, Assignment, and Sale Objections
                    Related to Debtors' Sale Motions [Docket No. 537; Filed: 3/29/2020]

              n)    Motion for Leave to File and Serve a Late Omnibus Reply of Debtors
                    to Cure, Assignment, and Sale Objections Related to Debtors' Sale
                    Motions [Docket No. 538; Filed: 3/29/2020]

              o)    Notice of Filing of Revised Proposed Order (A) Approving the Sale of
                    Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                    Encumbrances, and Interests, (B) Authorizing the Assumption and
                    Assignment of Contracts and Leases, and (C) Granting Related Relief
                    (LM Acquisition Co. LLC) [Docket No. 542; Filed: 3/29/2020]

              p)    Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                    Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                    Encumbrances, and Interests, (II) Authorizing the Assumption and
                    Assignment of Contracts and Leases, and (III) Granting Related
                    Relief (LM Acquisition Co. LLC) [Docket No. 546; Filed: 3/29/2020]

              q)    Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                    Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                    Encumbrances, and Interests, (II) Authorizing the Assumption and
                    Assignment of Contracts and Leases, and (III) Granting Related
                    Relief (LM Acquisition Co. LLC) [Docket No. 547; Filed: 3/29/2020]

              r)    Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                    Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                    Encumbrances, and Interests, (II) Authorizing the Assumption and
                    Assignment of Contracts and Leases, and (III) Granting Related
                    Relief (LM Acquisition Co. LLC) [Docket No. 549; Filed: 3/29/2020]



                                           11
72927660.1
              Case 20-10166-JTD        Doc 550        Filed 03/30/20   Page 12 of 24




         Sale/Cure Objection(s) Received:

                   a)   Limited Objection of U.S. Bank to Notices to Counterparties to Potentially
                        Assumed Executory Contracts and Unexpired Leases Regarding Cure
                        Amounts and Possible Assignment to the Stalking Horse Purchaser or
                        Such Other Successful Bidder at Auction [Docket No. 438; Filed:
                        3/18/2020]

                   b)   Objection to Notices to Counterparties to Potentially Assumed Executory
                        Contract and Unexpired Leases Regarding Cure Amounts and Possible
                        Assignment to the Stalking Horse Purchaser or Such Other Successful
                        Bidder at Auction Filed by Quadrant Wheat Ridge Corners, LLC and
                        University Centre, LLC [Docket No. 451; Filed: 3/18/2020]

                   c)   Objection of Benderson Development Company, LLC, DDRTC Cypress
                        Trace LLC, Regency Centers, L.P., Site Centers Corp., and TLM Realty
                        Corp. to Debtors Proposed Cure Amounts for Certain Unexpired Leases of
                        Nonresidential Real Property [Docket No. 453; Filed: 3/18/2020]

                   d)   Objection Filed by Albertson's LLC [Docket No. 472; Filed: 3/23/2020]

                   e)   Statement of Buffalo Ridge Center South, LLC Regarding Notices to
                        Counter-Parties to Potentially Assumed Executory Contracts and
                        Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                        the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                        [Docket No. 479; Filed: 3/23/2020]

                   f)   Informal comments from the Office of the United States Trustee

                   g)   Limited Objection of the Official Committee of Unsecured Creditors
                        to the Debtors' Sale of Certain Assets [Docket No. 527; Filed:
                        3/28/2020]

         Status:        This matter will go forward with respect to the sale of the Debtors’ assets.
                        All objections to cure and adequate assurance have been continued to
                        the next omnibus hearing scheduled for April 14, 2020 at 10:00 a.m.

7.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (Winn-Dixie Store, Inc.) [Docket No. 97; Filed: 2/4/2020]



                                                 12
72927660.1
              Case 20-10166-JTD       Doc 550      Filed 03/30/20   Page 13 of 24




         Cure Objection Deadline:    March 18, 2020 at 4:00 p.m.
                                     March 23, 2020 at 4:00 p.m. (Supplemental Notice)

         Sale Objection Deadline:    March 24, 2020 at 4:00 p.m.

         Related Document(s):

                a)     Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                       Procedures Motions [Docket No. 101; Filed: 2/4/2020]

                b)     Second Amended Declaration of Scott Moses in Support of the Debtors'
                       Bidding Procedures Motions [Docket No. 188; Filed: 2/13/2020]

                c)     Order (I) Approving Bid Procedures in Connection with the Potential Sale
                       of Certain of the Debtors' Assets, (II) Scheduling an Auction and Sale
                       Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                       Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (V)
                       Approving Bid Protections, (VI) Approving Procedures for the
                       Assumption and Assignment of Contracts and Leases, and (VII) Granting
                       Related Relief (Winn-Dixie Stores, Inc.) [Docket No. 284; Filed:
                       2/26/2020]

                d)     Notice of Bid Procedures, Auction, Hearing and Deadlines Relating to the
                       Sale of Certain of the Assets of the Debtors (Winn-Dixie Stores, Inc.)
                       [Docket No. 305; Filed: 2/28/2020]

                e)     Notice to Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                       (Winn-Dixie Stores, Inc.) [Docket No. 316; Filed: 2/28/2020]

                f)     Certificate of Publication re: Notice of Bid Procedures [Docket No. 372;
                       Filed: 3/9/2020]

                g)     Supplemental Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to a Stalking Horse Purchaser or Such Other Successful
                       Bidder at Auction [Docket No. 401; Filed: 3/11/2020]

                h)     Notice of Successful Bidder [Docket No. 519; Filed: 3/27/2020]

                i)     Declaration of Scott Moses in Support of the Debtors' Sale Motions
                       [Docket No. 534; Filed: 3/29/2020]

                j)     Omnibus Reply of Debtors to Cure, Assignment, and Sale Objections
                       Related to Debtors' Sale Motions [Docket No. 537; Filed: 3/29/2020]




                                              13
72927660.1
              Case 20-10166-JTD       Doc 550       Filed 03/30/20   Page 14 of 24




                k)     Motion for Leave to File and Serve a Late Omnibus Reply of Debtors
                       to Cure, Assignment, and Sale Objections Related to Debtors' Sale
                       Motions [Docket No. 538; Filed: 3/29/2020]

                l)     Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                       Certain of the Debtors' Assets Free and Clear of All Liens, Claims,
                       Encumbrances, and Interests, (II) Authorizing the Assumption and
                       Assignment of Contracts and Leases, and (III) Granting Related
                       Relief (Winn-Dixie Stores, Inc.) [Docket No. 543; Filed: 3/29/2020]

         Sale/Cure Objection(s) Received:

                a)     Objection of Snyder Construction, Inc., d/b/a Snyder General
                       Construction, Inc. to Cure Amounts Set Forth in the (i) Notice to
                       Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                       [D.I. 316], (ii) Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to the Successful Bidder at Auction [D.I. 318], and (iii)
                       Supplemental Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to a Stalking Horse Purchaser or Such Other Successful
                       Bidder at Auction [D.I. 401] [Docket No. 431; Filed: 3/17/2020]

                b)     Limited Objection of U.S. Bank to Notices to Counterparties to Potentially
                       Assumed Executory Contracts and Unexpired Leases Regarding Cure
                       Amounts and Possible Assignment to the Stalking Horse Purchaser or
                       Such Other Successful Bidder at Auction [Docket No. 438; Filed:
                       3/18/2020]

                c)     Objection of Benderson Development Company, LLC, DDRTC Cypress
                       Trace LLC, Regency Centers, L.P., Site Centers Corp., and TLM Realty
                       Corp. to Debtors Proposed Cure Amounts for Certain Unexpired Leases of
                       Nonresidential Real Property [Docket No. 453; Filed: 3/18/2020]

                d)     Objection of Snyder Construction, Inc., d/b/a Snyder General
                       Construction, Inc. to (i) Motion for (A) Sale of Certain of the Debtors'
                       Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
                       (B) Authorizing the Assumption and Assignment of Contracts and Leases,
                       and (C) Granting Related Relief (Winn-Dixies Stores, Inc.) [D.I. 97] and
                       (ii) Motion for an Order (A) Approving the Sale of the Remainder of the
                       Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and
                       Interests, (B) Authorizing the Assumption and Assignment of Contracts
                       and Leases, and C) Granting Related Relief [Docket No. 473; Filed:
                       3/23/2020]



                                               14
72927660.1
              Case 20-10166-JTD        Doc 550        Filed 03/30/20   Page 15 of 24




                   e)   Objection of Benderson Properties, Inc. and WR-I Associates, LTD. to
                        Debtors' Proposed Assignment of the Gateway Shoppes Lease to Winn-
                        Dixie Stores, Inc. [Docket No. 497; Filed: 3/24/2020]

                   f)   Limited Objection of DDRTC Cypress Trace LLC to the Assumption and
                        Assignment of a Certain Unexpired Lease of Nonresidential Real Property
                        [Docket No. 498; Filed: 3/24/2020]

                   g)   Informal comments from the Office of the United States Trustee

                   h)   Limited Objection of the Official Committee of Unsecured Creditors
                        to the Debtors' Sale of Certain Assets [Docket No. 527; Filed:
                        3/28/2020]

                   i)   Precautionary Objection of Stalking Horse Purchaser, Winn-Dixie
                        Stores, Inc. to Benderson Bid for Store Located at 1355-85 Tamiarmi
                        Trail North, Naples, Florida (Gateway Shoppes) [Docket No. 530;
                        Filed: 3/29/2020]

         Status:        This matter will go forward with respect to the sale of the Debtors’ assets.
                        The sale hearing with respect to Bonita Springs only has been
                        continued to the next omnibus hearing scheduled for April 14, 2020 at
                        10:00 a.m. as set forth on the record at the auction. All objections to
                        cure and adequate assurance have been continued to the next
                        omnibus hearing scheduled for April 14, 2020 at 10:00 a.m.

8.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and
         Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing
         the Debtors to Enter Into the Stalking Horse Agreement, (E) Approving Bid Protections,
         (F) Approving Procedures for the Assumption and Assignment of Contracts and Leases,
         and (G) Granting Related Relief; and (II) an Order (A) Approving the Sale of Certain of
         the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief (Carlos Alvarez) [Docket No. 98; Filed: 2/4/2020]

         Cure Objection Deadline:      March 18, 2020 at 4:00 p.m.
                                       March 23, 2020 at 4:00 p.m. (Supplemental Notice)

         Sale Objection Deadline:      March 24, 2020 at 4:00 p.m.

         Related Document(s):

                   a)   Amended Declaration of Scott Moses in Support of the Debtors' Bidding
                        Procedures Motions [Docket No. 101; Filed: 2/4/2020]

                   b)   Second Amended Declaration of Scott Moses in Support of the Debtors'
                        Bidding Procedures Motions [Docket No. 188; Filed: 2/13/2020]

                                                 15
72927660.1
             Case 20-10166-JTD     Doc 550       Filed 03/30/20   Page 16 of 24




              c)    Order (I) Approving Bid Procedures in Connection with the Potential Sale
                    of Certain of the Debtors' Assets, (II) Scheduling an Auction and Sale
                    Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                    Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (V)
                    Approving Bid Protections, (VI) Approving Procedures for the
                    Assumption and Assignment of Contracts and Leases, and (VII) Granting
                    Related Relief (Carlos Alvarez) [Docket No. 286; Entered: 2/26/2020]

              d)    Notice of Bid Procedures, Auction, Hearing and Deadlines Relating to the
                    Sale of Certain of the Assets of the Debtors (Carlos Alvarez) [Docket No.
                    306; Filed: 2/28/2020]

              e)    Notice to Counterparties to Potentially Assumed Executory Contracts and
                    Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                    the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                    (Carlos Alvarez) [Docket No. 317; Filed: 2/28/2020]

              f)    Certificate of Publication re: Notice of Bid Procedures [Docket No. 372;
                    Filed: 3/9/2020]

              g)    Supplemental Notice to Counterparties to Potentially Assumed Executory
                    Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                    Assignment to a Stalking Horse Purchaser or Such Other Successful
                    Bidder at Auction [Docket No. 401; Filed: 3/11/2020]

              h)    Objection of Seritage SRC Finance LLC to Sale Motion and Potential
                    Assumption and Assignment of Lease [Docket No. 499; Filed: 3/24/2020]

              i)    Notice of Designation of Stalking Horse Purchaser as Successful
                    Bidder [Docket No. 518; Filed: 3/27/2020]

              j)    Declaration of Scott Moses in Support of the Debtors' Sale Motions
                    [Docket No. 534; Filed: 3/29/2020]

              k)    Omnibus Reply of Debtors to Cure, Assignment, and Sale Objections
                    Related to Debtors' Sale Motions [Docket No. 537; Filed: 3/29/2020]

              l)    Motion for Leave to File and Serve a Late Omnibus Reply of Debtors
                    to Cure, Assignment, and Sale Objections Related to Debtors' Sale
                    Motions [Docket No. 538; Filed: 3/29/2020]

              m)    Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                    Certain of the Debtors Assets Free and Clear of All Liens, Claims,
                    Encumbrances, and Interests, (II) Authorizing the Assumption and
                    Assignment of Contracts and Leases, and (III) Granting Related
                    Relief (Carlos Alvarez) [Docket No. 544; Filed: 3/29/2020]



                                            16
72927660.1
              Case 20-10166-JTD        Doc 550        Filed 03/30/20   Page 17 of 24




         Sale/Cure Objection(s) Received:

                   a)   Limited Objection of U.S. Bank to Notices to Counterparties to Potentially
                        Assumed Executory Contracts and Unexpired Leases Regarding Cure
                        Amounts and Possible Assignment to the Stalking Horse Purchaser or
                        Such Other Successful Bidder at Auction [Docket No. 438; Filed:
                        3/18/2020]

                   b)   Objection of Seritage SRC Finance LLC to Notice to Counterparties to
                        Potentially Assumed Executory Contract and Unexpired Leases Regarding
                        Cure Amounts and Possible Assignment to the Stalking Horse Purchaser
                        or Such Other Successful Bidder at Auction [Docket No. 450; Filed:
                        3/18/2020]

                   c)   Objection of Seritage SRC Finance LLC to Sale Motion and Potential
                        Assumption and Assignment of Lease [Docket No. 499; Filed: 3/24/2020]

                   d)   Informal comments from the Office of the United States Trustee

                   e)   Supplemental Objection of Seritage SRC Finance LLC to Sale Motion
                        and Potential Assumption and Assignment of Lease [Docket No. 524;
                        Filed: 3/27/2020]

                   f)   Limited Objection of the Official Committee of Unsecured Creditors
                        to the Debtors' Sale of Certain Assets [Docket No. 527; Filed:
                        3/28/2020]

         Status:        This matter will go forward with respect to the sale of the Debtors’ assets.
                        All objections to cure and adequate assurance have been continued to
                        the next omnibus hearing scheduled for April 14, 2020 at 10:00 a.m.

9.       Motion of Debtors for Entry of (I) an Order (A) Approving Global Bid Procedures in
         Connection with the Sale of the Remainder of the Debtors' Assets, (B) Scheduling an
         Auction and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
         Approving Procedures for the Assumption and Assignment of Contracts and Leases, and
         (E) Granting Related Relief; and (II) an Order (A) Approving the Sale of the Remainder
         of the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
         (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)
         Granting Related Relief [Docket No. 186; Filed: 2/13/2020]

         Cure Objection Deadline:      March 18, 2020 at 4:00 p.m.
                                       March 23, 2020 at 4:00 p.m. (Supplemental Notice)

         Sale Objection Deadline:      March 24, 2020 at 4:00 p.m.




                                                 17
72927660.1
             Case 20-10166-JTD       Doc 550       Filed 03/30/20   Page 18 of 24




         Related Document(s):

               a)     Second Amended Declaration of Scott Moses in Support of the Debtors'
                      Bidding Procedures Motions [Docket No. 188; Filed: 2/13/2020]

               b)     Order (I) Approving Global Bid Procedures in Connection with the Sale of
                      the Remainder of the Debtors' Assets, (II) Scheduling an Auction and Sale
                      Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                      Approving Procedures for the Assumption and Assignment of Contracts
                      and Leases, and (V) Granting Related Relief [Docket No. 288; Entered:
                      2/26/2020]

               c)     Notice of Global Bid Procedures, Auction, Hearing and Deadline Relating
                      to the Sale of Certain of the Assets of the Debtors [Docket No. 311; Filed:
                      2/28/2020]

               d)     Notice to Counterparties to Potentially Assumed Executory Contracts and
                      Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                      the Successful Bidder at Auction [Docket No. 318; Filed: 2/28/2020]

               e)     Certificate of Publication re: Notice of Bid Procedures [Docket No. 372;
                      Filed: 3/9/2020]

               f)     Supplemental Notice to Counterparties to Potentially Assumed Executory
                      Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                      Assignment to a Stalking Horse Purchaser or Such Other Successful
                      Bidder at Auction [Docket No. 401; Filed: 3/11/2020]

               g)     Notice of Successful Bidder [Docket No. 521; Filed: 3/27/2020]

               h)     Declaration of Scott Moses in Support of the Debtors' Sale Motions
                      [Docket No. 534; Filed: 3/29/2020]

               i)     Omnibus Reply of Debtors to Cure, Assignment, and Sale Objections
                      Related to Debtors' Sale Motions [Docket No. 537; Filed: 3/29/2020]

               j)     Motion for Leave to File and Serve a Late Omnibus Reply of Debtors
                      to Cure, Assignment, and Sale Objections Related to Debtors' Sale
                      Motions [Docket No. 538; Filed: 3/29/2020]

               k)     Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                      the Remainder of the Debtors' Assets Free and Clear of All Liens,
                      Claims, Encumbrances, and Interests, (II) Authorizing the
                      Assumption and Assignment of Contracts and Leases, and (III)
                      Granting Related Relief [Docket No. 545; Filed: 3/29/2020]




                                              18
72927660.1
              Case 20-10166-JTD       Doc 550       Filed 03/30/20   Page 19 of 24




                l)     Notice of Filing of Revised Proposed Order (I) Approving the Sale of
                       the Remainder of the Debtors' Assets Free and Clear of All Liens,
                       Claims, Encumbrances, and Interests, (II) Authorizing the
                       Assumption and Assignment of Contracts and Leases, and (III)
                       Granting Related Relief [Docket No. 548; Filed: 3/29/2020]

         Sale/Cure Objection(s) Received:

                a)     Objection of Market at McKnight I, LLC to (A) Motion of Debtors for
                       Entry of (I) an Order (A) Approving Global Bid Procedures in Connection
                       with the Sale of the Remainder of the Debtors' Assets, (B) Scheduling an
                       Auction and Sale Hearing, (C) Approving the Form and Manner of Notice
                       Thereof, (D) Approving Procedures for the Assumption and Assignment
                       of Contracts and Leases, and (E) Granting Related Relief; and (II) an
                       Order (A) Approving the Sale of the Remainder of the Debtors' Assets
                       Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)
                       Authorizing the Assumption and Assignment of Contracts and Leases, and
                       (C) Granting Related Relief; (B) Notice of Global Bid Procedures,
                       Auction, Hearing and Deadlines Relating to the Sale of Certain of the
                       Assets of the Debtors; and (C) Notice to Counterparties to Potentially
                       Assumed Executory Contracts and Unexpired Leases Regarding Cure
                       Amounts and Possible Assignment to the Successful Bidder at Auction
                       [Docket No. 387; Filed: 3/10/2020]

                b)     Objection of Snyder Construction, Inc., d/b/a Snyder General
                       Construction, Inc. to Cure Amounts Set Forth in the (i) Notice to
                       Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Purchaser or Such Other Successful Bidder at Auction
                       [D.I. 316], (ii) Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to the Successful Bidder at Auction [D.I. 318], and (iii)
                       Supplemental Notice to Counterparties to Potentially Assumed Executory
                       Contracts and Unexpired Leases Regarding Cure Amounts and Possible
                       Assignment to a Stalking Horse Purchaser or Such Other Successful
                       Bidder at Auction [D.I. 401] [Docket No. 431; Filed: 3/17/2020]

                c)     Objection of Tamiami Investment Partners, LLC to Executory Contract
                       Cure Amounts [Docket No. 432; Filed: 3/17/2020]

                d)     Objection of Landlord Woolbright Wekiva, LLC to Cure Amount in
                       Notice To Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Successful Bidder at Auction [Docket No. 437; Filed: 3/18/2020]




                                               19
72927660.1
             Case 20-10166-JTD     Doc 550       Filed 03/30/20   Page 20 of 24




              e)    Limited Objection of U.S. Bank to Notices to Counterparties to Potentially
                    Assumed Executory Contracts and Unexpired Leases Regarding Cure
                    Amounts and Possible Assignment to the Stalking Horse Purchaser or
                    Such Other Successful Bidder at Auction [Docket No. 438; Filed:
                    3/18/2020]

              f)    Ufer Family Properties LLC's Objection to the Cure Amount Set Forth in
                    the Notice to Counterparties to Potentially Assumed Executory Contracts
                    and Unexpired Leases Regarding Cure Amounts and Possible Assignment
                    to the Successful Bidder at Auction [Docket No. 440; Filed: 3/18/2020]

              g)    Amended Objection of Tamiami Investment Partners, LLC to Executory
                    Contract Cure Amounts [Docket No. 441; Filed: 3/18/2020]

              h)    Objection and Reservation of Rights of Washington Prime Group Inc. to
                    Debtors' Proposed Cure Amounts and Possible Assignment of Unexpired
                    Leases [Docket No. 444; Filed: 3/18/2020]

              i)    Objection of Dania Live 1748, LLC to Potentially Assumed Executory
                    Contracts and Unexpired Lease Regarding Cure Amounts and Possible
                    Assignment to the Successful Bidder at Auction [Docket No. 445; Filed:
                    3/18/2020]

              j)    Limited Objection of ARC CLORLFL001, LLC, Brixmor Operating
                    Partnership LP, Realty Income Properties 4, LLC, and TLF (ORLANDO),
                    LLC, Series A to Sale Motions and Related Notices to Counterparties to
                    Potentially Assumed Executory Contracts and Unexpired Leases
                    Regarding Cure Amounts [Docket No. 448; Filed: 3/18/2020]

              k)    Gulf to Bay LM, LLC’s Objection to Notice of Sale and Proposed Cure
                    Amount [Docket No. 449; Filed: 3/18/2020]

              l)    Objection to Notices to Counterparties to Potentially Assumed Executory
                    Contract and Unexpired Leases Regarding Cure Amounts and Possible
                    Assignment to the Stalking Horse Purchaser or Such Other Successful
                    Bidder at Auction Filed by Quadrant Wheat Ridge Corners, LLC and
                    University Centre, LLC [Docket No. 451; Filed: 3/18/2020]

              m)    Objection of Glades 95th Owner LLC to Potentially Assumed Executory
                    Contracts and Unexpired Lease Regarding Cure Amounts and Possible
                    Assignment to the Successful Bidder at Auction [Docket No. 452; Filed:
                    3/18/2020]

              n)    Objection of Benderson Development Company, LLC, DDRTC Cypress
                    Trace LLC, Regency Centers, L.P., Site Centers Corp., and TLM Realty
                    Corp. To Debtors Proposed Cure Amounts for Certain Unexpired Leases
                    of Nonresidential Real Property [Docket No. 453; Filed: 3/18/2020]


                                            20
72927660.1
             Case 20-10166-JTD     Doc 550       Filed 03/30/20   Page 21 of 24




              o)    Objection to the Notice to Counterparties to Potentially Assumed
                    Executory Contracts and Unexpired Leases Regarding Cure Amounts and
                    Possible Assignment to the Successful Bidder at Auction Filed by SB-
                    Vets-1, LLC [Docket No. 457; Filed: 3/19/2020]

              p)    Objection of Snyder Construction, Inc., d/b/a Snyder General
                    Construction, Inc. to (i) Motion for (A) Sale of Certain of the Debtors'
                    Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,
                    (B) Authorizing the Assumption and Assignment of Contracts and Leases,
                    and (C) Granting Related Relief (Winn-Dixies Stores, Inc.) [D.I. 97] and
                    (ii) Motion for an Order (A) Approving the Sale of the Remainder of the
                    Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and
                    Interests, (B) Authorizing the Assumption and Assignment of Contracts
                    and Leases, and C) Granting Related Relief [Docket No. 473; Filed:
                    3/23/2020]

              q)    Ufer Family Properties LLC's Objection to the Assumption and
                    Assignment of Its Lease Without Applicable Restrictive Covenants as Set
                    Forth in the Supplemental Notice to Counterparties to Potentially
                    Assumed Executory Contracts and Unexpired Leases Regarding Cure
                    Amounts and Possible Assignment to a Stalking Horse Purchaser or Such
                    Other Successful Bidder at Auction [Docket No. 474; Filed: 3/23/2020]

              r)    Objection of Kimco-Peters Co. Ltd to Potentially Assumed Executory
                    Contracts and Unexpired Leases Regarding Cure Amounts, Use
                    Limitations and Possible Assignment to the Successful Bidder at Auction
                    [Docket No. 476; Filed: 3/23/2020]

              s)    Objection of Teachers' Retirement System of the State of Kentucky to
                    Amount of Cure Claim [Docket No. 477; Filed: 3/23/2020]

              t)    Objection of Dania Live 1748, LLC to Potentially Assumed Executory
                    Contracts and Unexpired Leases Regarding Issues Related to Use
                    Restrictions and Global Bid Procedures [Docket No. 478; Filed:
                    3/23/2020]

              u)    Objection of Glades 95th Owner, LLC to Potentially Assumed Executory
                    Contracts and Unexpired Leases Regarding Issues Related to Use
                    Restrictions and Global Bid Procedures [Docket No. 480; Filed:
                    3/23/2020]

              v)    Captive-Aire System, Inc.’s Limited Objection to Debtor's Motion for
                    Entry of (I) an Order (A) Approving Global Bid Procedures in Connection
                    With the Sale of the Remainder of Debtors' Assets, (B) Scheduling an
                    Auction and Sale Hearing, (C) Approving the Form and Manner of Notice
                    Thereof, (D) Approving Procedures for the Assumption and Assignment
                    of Contracts and Lease, and (E) Granting Related Relief; and (II) an Order


                                            21
72927660.1
              Case 20-10166-JTD         Doc 550        Filed 03/30/20   Page 22 of 24




                         (A) Approving the Sale of the Remainder of the Debtors' Assets Free and
                         Clear of All Liens, Claims, Encumbrances, and Interests, (B) Authorizing
                         the Assumption and Assignment of Contracts and Leases, and (C)
                         Granting Related Relief [Docket No. 489; Filed: 3/23/2020]

                   w)    Objection of Gulf to Bay L.M., LLC to Relief Requested at the Sale
                         Hearing [Docket No. 495; Filed: 3/24/2020]

                   x)    Second Amended Objection of Tamiami Investment Partners, LLC to
                         Executory Contract Cure Amounts [Docket No. 510; Filed: 3/25/2020]

                   y)    Limited Objection of the Official Committee of Unsecured Creditors
                         to the Debtors' Sale of Certain Assets [Docket No. 527; Filed:
                         3/28/2020]

                   z)    Joinder of Dania Live 1748, LLC to Official Committee of Unsecured
                         Creditors Objection to the Debtors' Sale of Certain Assets and
                         Supplements to Dania Live 1748, LLC Objection to Potentially
                         Assumed Executory Contracts and Unexpired Leases Regarding Cure
                         Amounts and Possible Assignment to the Successful Bidder at Auction
                         and Objection of Dania Live 1748, LLC to Potentially Assumed
                         Executory Contracts and Unexpired Leases Regarding Issues Related
                         to Use Restrictions and Global Bid Procedures [Docket No. 531; Filed:
                         3/29/2020]

                   aa)   Joinder of Glades 95th Owner LLC to Official Committee of
                         Unsecured Creditors Objection to Debtors' Sale of Certain Assets and
                         Supplements to Glades 95th Owner LLC Objection to Potentially
                         Assumed Executory Contracts and Unexpired Leases Regarding Cure
                         Amounts and Possible Assignment to the Successful Bidder at Auction
                         and Objection of Glades 95th Owner LLC to Potentially Assumed
                         Executory Contracts and Unexpired Leases Regarding Issues Related
                         to Use Restrictions and Global Bid Procedures [Docket No. 532; Filed:
                         3/29/2020]

         Status:         This matter will go forward with respect to the sale of the Debtors’ assets.
                         All objections to cure and adequate assurance have been continued to
                         the next omnibus hearing scheduled for April 14, 2020 at 10:00 a.m.

10.      Application of Debtors for an Order (I) Authorizing the Employment and Retention of
         CBRE, Inc. as Real Estate Advisor to the Debtors, Nunc Pro Tunc to the Petition Date,
         (II) Waiving Certain Information Requirements of Local Rule 2016-2, and (III) Granting
         Related Relief [Docket No. 294; Filed: 2/27/2020]

         Objection Deadline:            March 12, 2020 at 4:00 p.m. (extended for certain parties

         Related Document(s):           None.


                                                  22
72927660.1
              Case 20-10166-JTD        Doc 550       Filed 03/30/20   Page 23 of 24




         Response(s) Received:        Informal comments from the Office of the United States
                                      Trustee and the Official Committee of Unsecured Creditors

         Status:        This matter is continued to the next omnibus hearing scheduled for
                        April 14, 2020 at 10:00 a.m.

11.      Motion of New Lexington Clinic P.S.C. for Entry of an Order (I) Compelling the Debtors
         to Reject Any Interest In a Certain Non-Residential Real Property Sublease, (II)
         Requiring the Debtors to Cause Non-Debtor Luckys Market of Lexington, KY, LLC to
         Terminate Interest In Sublease, and (III) Granting Related Relief [Docket No. 308; Filed:
         2/28/2020]

         Objection Deadline:          March 6, 2020 at 4:00 p.m. (The Debtors were granted an
                                      extension to respond until March 9, 2020)

         Related Document(s):         None.

         Response(s) Received:

                   a)   Objection of Debtors to Motion of New Lexington Clinic P.S.C. for Entry
                        of an Order (I) Compelling the Debtors to Reject Any Interest In a Certain
                        Non-Residential Real Property Sublease; (II) Requiring the Debtors to
                        Cause Non-Debtor Luckys Market of Lexington, KY, LLC to Terminate
                        Interest In Sublease, and (III) Granting Related Relief [Docket No. 371;
                        Filed: 3/9/2020]

         Status:        This matter is continued to the next omnibus hearing scheduled for
                        April 14, 2020 at 10:00 a.m.

12.      Second Omnibus Motion of Debtors Seeking Entry of an Order (I) Authorizing (A) the
         Rejection of Certain Unexpired Leases and Contracts and (B) Abandonment of Certain
         Personal Property, if Any, Each Effective Nunc Pro Tunc to February 29, 2020 and (II)
         Granting Related Relief [Docket No. 310; Filed: 2/28/2020]

         Objection Deadline:          March 6, 2020 at 4:00 p.m.

         Related Document(s):

                   a)   Order (I) Authorizing (A) the Rejection of Certain Unexpired Leases and
                        Contracts and (B) Abandonment of Certain Personal Property, if Any,
                        Each Effective Nunc Pro Tunc to February 29, 2020 and (II) Granting
                        Related Relief [Docket No. 406; Entered: 3/12/2020]

         Response(s) Received:

                   a)   Horn Investment Company’s Objection to Debtors’ Second Omnibus
                        Motion of Debtors Seeking Entry of an Order (I) Authorizing (A) the
                        Rejection of Certain Unexpired Leases and Contracts and (B)

                                                23
72927660.1
              Case 20-10166-JTD        Doc 550       Filed 03/30/20   Page 24 of 24




                        Abandonment of Certain Personal Property, if Any, Each Effective Nunc
                        Pro Tunc to February 29, 2020 and (II) Granting Related Relief [Docket
                        No. 492; Filed: 3/24/2020]

         Status:        This matter will go forward solely with respect to the leases related to
                        stores in Jackson, WY. An order has been entered with respect to all other
                        leases and contracts.

13.      Motion of Scott Randolph, Orange County, Florida Tax Collector, for Adequate
         Protection In Respect of Secured Claims and Liens for 2020 Tangible Personal Property
         Taxes [Docket No. 414; Filed: 3/13/2020]

         Objection Deadline:          March 24, 2020 at 4:00 p.m.

         Related Document(s):         None.

         Response(s) Received:

                   a)   Objection of Debtors to Motion of Scott Randolph, Orange County,
                        Florida Tax Collector, for Adequate Protection In Respect of Secured
                        Claims and Liens for 2020 Tangible Personal Property Taxes [Docket No.
                        493; Filed: 3/24/2020]

         Status:        This matter will go forward.

Dated: March 30, 2020                              Respectfully submitted,
       Wilmington, Delaware
                                                  POLSINELLI PC

                                                   /s/ Christopher A. Ward
                                                  Christopher A. Ward (Del. Bar No. 3877)
                                                  222 Delaware Avenue, Suite 1101
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 252-0920
                                                  Facsimile: (302) 252-0921
                                                  cward@polsinelli.com

                                                  -and-

                                                  Liz Boydston (Admitted Pro Hac Vice)
                                                  2950 N. Harwood, Suite 2100
                                                  Dallas, TX 75201
                                                  Telephone: (214) 661-5557
                                                  lboydston@polsinelli.com

                                                  Counsel to the Debtors and
                                                  Debtors in Possession


                                                24
72927660.1
